Citation Nr: 0803875	
Decision Date: 02/04/08    Archive Date: 02/12/08	

DOCKET NO.  05-38 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips, to include as secondary to service-
connected spondylosis of the lumbar spine. 

2.  Entitlement to peripheral neuropathy of the lower 
extremities, to include as secondary to service-connected 
spondylosis of the lumbar spine. 

3.  Entitlement to a disability rating in excess of 10 
percent for spondylosis of the lumbar spine without 
radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from January 1979 to February 1987 has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Houston, Texas.  Among other things, that decision 
increased the disability rating for the veteran's spondylosis 
of the lumbar spine without radiculopathy (previously rated 
as low back strain) from 0 percent to 10 percent disabling, 
effective October 29, 2003.  Additional evidence of record 
includes a decision review officer decision in October 2006 
at which time service connection for neuropathy of the 8th 
cervical vertebra on the left was granted and a 10 percent 
disability rating was assigned, effective October 29, 2003.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

Received in January 2007 was a statement in which the veteran 
expressed disagreement with the assignment of a 10 percent 
disability rating for his neck disability.  He described his 
neck disability as "severe" and also indicated that he had 
weakness of the left arm that he claimed was due to the 
service-connected neck disorder.

Received at the same time was another statement from the 
veteran in which he asked to be scheduled for a hearing with 
a Veterans Law Judge.  It was asked that the hearing be 
conducted "by video connection with San Antonio or before the 
travel board; whichever way the hearing can be conducted 
soonest."

There is no indication in the record that such a hearing has 
been scheduled for the veteran.  A hearing should therefore 
be scheduled for him in accordance with his wishes.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2007).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be scheduled for a 
hearing by either a video conference or a 
travel board with the Veterans Law Judge 
at the RO.  A copy of the notice of the 
scheduling of the hearing to him should 
be placed in the record, keeping in mind 
the 30-day advance notice requirements 
specified at 38 C.F.R. § 19.76 (2007).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claim 
Assistance Act of 2000 (VCAA). 

3.  When the foregoing has been 
completed, VA should readjudicate the 
claims on the basis of all the evidence 
of record.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity for response.

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



